 Case 1:19-cv-03297-LTB Document 8-3 Filed 12/23/19 USDC Colorado Page 1 of 5




     COUNTY COURT, DOUGLAS COUNTY, COLORADO
                                                                                                  ISSUED BYBY COURT
     4000 Justice Way, Castle Rock, CO 80109                                                         >^08/31/2017
                                                                                                       08/31/2017
                                                                               DATE FILED: August 31, 2017 10:14 AM
                                                                                                           10:14 AM
     Plaintiffs):                                                              CASE NUMBER:
                                                                                    NUMBER: 2014C35466
     PRECISE FINANCIAL GROUP, LLC


     Defendant(s):
     JONATHAN BENTON                                                                                      Cheryl Layne
                                                                                               Clerk of
                                                                                     ACOURTUSEOClerk of the Court
                                                                                                            Cout
 Judgment Creditor's Attorney:
                                                                                Case Number:     14C35466
 Vargo & Janson PC
     PO Box 280389                                                                 Ctrm./Div.:
     Lakewood CO 80228-0389
     303 238-8832         *V&J File: 85870

                                          WRIT OF CONTINUING GARNISHMENT
JUDGMENT DEBTOR'S name, last known address, other identifying information: JONATHAN BENTON, 1394 N TABOR
DR, CASTLE ROCK CO 80104, SSN:                                        and/or DOB 12/8/72.

1.          Original or Revised Amount of Judgment Entered on 1/15/15                $2833.47
            a. Effective Garnishment Period
                 91 days (Judgment entered prior to August 8, 2001)
               x 1 82 days (Judgment entered on or after August 8, 2001 )
2.          Plus any interest due on judgment (currently 23.9% per annum)            $1690.32


3.          Taxable costs (including estimated cost of service of this Writ)          $127.32


4.          Less any amount paid                                                        -$0.00


5.          Principal Balance /Total amount due and owing                            $4651.11


I affirm under penalty of perjury that I am authorized to act for the Judgment Creditor and this is a correct statement as
of 8/30/17.
                                                  PRECISE FINANCIAL GROUP, LLC, Judgment Creditor
                                                                            c/o Vargo & Janson PC
                                                                                    / PO Box 280389
                                                                     Lakewog# CO 80228-0389
                                                                                          303 238-8832

                                                             By:.
                                                                               Attorney for Judgment Creditor


                                          WRIT OF CONTINUING GARNISHMENT
 THE PEOPLE OF THE STATE OF COLORADO to the sheriff of any Colorado County, or to any person 1 8 years or
older and who is not a party to this action:
You are directed to serve TWO COPIES of this Writ of Continuing Garnishment upon: SERVICE KING PAINT & BODY,
LLC, R/ATHE CORPORATION COMPANY, 7700 E ARAPAHOE RD #220, CENTENNIAL CO 80112, Garnishee, with
proper return of service to be made to the Court.
TO THE GARNISHEE: YOU ARE SUMMONED AS A GARNISHEE IN THIS ACTION AND ORDERED:
a.  To answer the following questions under oath and file your answers with the Clerk of the Court AND mail a completed
    copy with your answers to the JUDGMENT CREDITOR'S ATTORNEY no less than 7 nor more than 14 days following
       the time you pay the Judgment Debtor for the first time following service of this Writ, or 42 days following service of
       this Writ upon you, whichever is less. YOUR FAILURE TO ANSWER THIS WRIT OF CONTINUING GARNISHMENT
       MAY RESULT IN THE ENTRY OF A DEFAULT AGAINST YOU.

                    IN CASE OF TERMINATION, PLEASE CONTACT VARGO & JANSON AT 303-238-8832.




FORM 26             R3/17   WRIT OF CONTINUING GARNISHMENT                                         Page 1 of 3



                                                    EXHIBIT
                                                    EXHIBIT C
                                                            C
Case 1:19-cv-03297-LTB Document 8-3 Filed 12/23/19 USDC Colorado Page 2 of 5




  b.    To pay any nonexempt earnings to the party designated in "e" below no less than 7 nor more than 14 days following each
        time you pay the Judgment Debtor during the effective Garnishment Period of this Writ and attach a copy of the
        Calculation of the Amount of Exempt Earnings used (the Calculation under "Questions to bo Answered by Garnishee"
        should be used for the first pay period, and one of the multiple Calculation forms included with this Writ should be used for
        all subsequent pay periods).


  c.    To deliver a copy of this Writ, together with the Calculation of the Amount of Exempt Earnings and a blank Objection to
        Calculation of the Amount of Exempt Earnings form, the first time you pay the Judgment Debtor.


  d.    To deliver to the Judgment Debtor a copy of each subsequent Calculation of the Amount of Exempt Earnings each time
        you pay the Judgment Debtor for earnings subject to this Writ.


  o.    MAKE CHECKS PAYABLE AND MAIL TO: Qjudgment Creditor jia^ed above (only if the Judgment Creditor is a
        licensed collection agency pursuant to 12-14-101, et. seq , C.R.S.h       ludgmenl Creditor's Attorney (if applicable); or to
        (he      Clerk of the QCounty Court or QDIslrict Court in            __                  (city). Colorado (Must select if the
        Judgment Creditor is not represented by sn attorney AND is not a licensed collection agency pursuant to 12-14-101. et.
        seq., C.R.S.)


        Name:       VARGO & JANSON PC, PO BOX 280389, LAKEWQOP, CO 80228-0389
       Address:
       PLEASE PUT THE CASE NUMBER (shown abovo) ON THE FRONT OF THE CHECK.


       CLERK OF THE COURT                                            By Deputy Clerk:    _

                                                                     Date:



                                                  NOTICE TO GARNISHEE
 a.    This Writ applies to all nonexempt earnings owed or owing during the Effective Garnishment Period shown on Lino 1a on
       the front of this Writ or until you have paid to the party, designated in paragraph "e" on the front of this Writ, the amount
       shown on Line 5 on the front of this Writ, whichever occurs first. However, if you have already been served with a Writ
       of Continuing Garnishment for Child Support, this new Writ Is effective forthe Effective Garnishment Period after
       any prior Writ terminates.


 b.    "Earnings" Includes all forms of compensation for Personal Sorvlcos. Also read "Notice to Judgment Debtor" below.

 c.    In no case may you withhold any amount greater than the amount on Line 5 on the front of this Writ.



                                QUESTIONS TO BE ANSWERED BY GARNISHEE
 Judgment Debtor's Name:                                                                Case Number:
 The following questions M'JS T be answered by you under oath;

 a.    On the date and time this Writ of Continuing Garnishment was served upon you, did you owe or do you anticipate owing
       any of the following to the Judgment debtor within the Effective Garnishment Period shown on Line 1a on the front of this
       Writ? (Mark appropriate box(es)):
       1.     WAGES/SALARY/COMMISSIONS/BONUS/OTHER COMPENSATION FOR PERSONAL SERVICES (Earnings)

       2.     Health, Accident or Disability Insurance Funds or Payments

       3.   GPension or Retirement Benefits (for suits commenced prior to 5/1/91 ONLY - check front of Writ for date)
       If you marked any box above, indicate how the Judgment debtor is paid: Oweekly Qbi-weekly Qsemi-monthly
       Qnionlhly Oother The Judgment Debtor will be paid on the following dates during the Effective Garnishment Period
       shown on Line 1a (front of this Writ):


 b.    Are you under one or more of the following writs of garnishment? (Mark appropriate box(es)):
       4.     Qwrit of Continuing Garnishment (Expected Termination Date:

       5.     QWrit of Garnishment for Support (Expected Termination Date:


FORM 26        R3/17   WRIT OF CONTINUING GARNISHMENT                                                   Page 2 of 3
©2012. 2013 Colorado Judicial Department for use in the Courts of Colorado
Case 1:19-cv-03297-LTB Document 8-3 Filed 12/23/19 USDC Colorado Page 3 of 5




 c.   If you marked Box 1 and you did NOT mark either Box 4 or 5, complete the Calculation below for each pay period
      following receipt of this Writ. If you marked either Box 4 or 5, you must complete Calculations beginning with the first pay
      period folio-wing termination of the prior writ(s).



 d.   If you marked Box 2 or 3 and you did NOT mark either Box 4 or 5, complete the Calculation below for each pay period
      following receipt of this Writ. If you marked either box 4 or 5. you must complete Calculations beginning with the first pay
      period following termination of the prior writ(s). However, there are a number of total exemptions, and you should seek
      legal advice about such exemptions. If the earnings are totally exempt, please mark box 6 below:
      6.   UThe earnings are totally exempt because:                                       •


           CALCULATION OF THE AMOUNT OF EXEMPT EARNINGS (Each Pay Period)
 Gross Earnings for the pay period from                        thru                                        S

 Less Deductions Required by Law (For Example, Withholding Taxes, FtCA)                                  • S
                                                                                                         = $
 Disposable Earnings (Gross Earnings less Deductions)
                                                                                                         .$
Less Statutory Exemption (Use Exemption Chart Below)

Net Amount Subject to Garnishment                                                                        = $

 Less Wage/Income Assignment(s) During Pay Period (If Any)                                               -$

Amount to be withhold and paid                                                                           «$


      EXEMPTION CHART                         PAY PERIOD         AMOUNT EXEMPT IS THE GREATER OF:
      ("Minimum Hourly Wage" means           Weekly               30 x Minimum Hourly Wage or 75% of Disposable        Earnings
      stale or federal minimum wage,          Bi-weekly           60 x Minimum Hourly Wage or 75% of Disposable        Earnings
      whichever is greater.)                  Semi-monthly        65 x Minimum Hourly Wage or 75% of Disposable        Earnings
                                              Monthly            130 x Minimum Hourly Wage or 75% of Disposable        Earnings

I certify that I am authorized to act for the Garnishee; that the above answers are true and correct; and that I have delivered a
copy of this Writ, together with the Calculation of the Amount of Exempt Earnings and a blank Objection to Calculation of the
Amount of Exempt Earnings form to the Judgment Debtor at the time earnings were paid for each pay period (if earnings were
paid).
                                                                      Name of Garnishee (Print)
                                                                      Address
                                                                      Phone Number



                                                                      Name of Person Answering (Print)


                                                                      Signature of Person Answering



                                            NOTICE TO JUDGMENT DEBTOR

a.    The Garnishee may only withhold nonexempt earnings from the amount due you, but in no event more than the amount
      on Line 5 on the front of this Writ, UNLESS YOUR EARNINGS ARE TOTALLY EXEMPT, in which case NO EARNINGS
      CAN BE WITHHELD. You may wish to contact a lawyer who can explain your rights.

b.    If you disagree with the amount withheld, you must talk with the Garnishee wilhin 7 days after being paid.

c.    If you cannot settle the disagreement with the Garnishee, you may complete and file the attached Objection with the Clerk
      of the Court issuing this Writ wilhin 14 days after boing paid. YOU MUST USE THE FORM ATTACHED or a copy of it

d.    You are entitled to a court hearing on your written objection.

e.    Your employer cannot fire you because your earnings have been garnished. If your employer discharges you in violation
      of your legal rights, you may, within 91 days, bring a civil action for the recovery of wages lost because you were fired and
      for an order requiring that you be reinstated. Damages will not exceed 6 weeks' wages and attorney fees.




FORM 26      R3/17   WRIT OF CONTINUING GARNISHMENT                                                      Page 3 of 3
©2012, 201 3 Colorado Judicial Department for use in the Courts ol Colorado
                   Case 1:19-cv-03297-LTB Document 8-3 Filed 12/23/19 USDC Colorado Page 4 of 5
     staie ui e,oiujauu

     Count)'                   Court of County               •    Coi/nty
     Court Address:                                                   &
                                                                                                                              i-

     4000 JUSTICE WAY                                       1                                                              E,:
     CA§TLE ROCK, CO 80109
                                                                                                                              f
                                                                                                                              i
     Plainfiff(s)/Petitioner(s):
                                                                                                                             \
     precise financial group lie                                                               By:   OOHSBOOOBBOOOBOBS

     V.                                                                                                                      I

     Defendant(s)/Respondent(s):                                                                     COURT USE ONLY
     JONATHAN S BENTON
     Attorney or Party Without Attorney (Name and Address):                   Case Number:
     VARGO AND JANSON PC                                                      14C35466
     PO BOX 280389
     LAKEWOOD, C'0 80228


                                                                 ANSWER OF GARNISHEE

                                                      NOTICE TO GARNISHEE
a.   This writ applies to all nonexempt earnings owed or owing during the EFFECTIVE PERIOD SHOWN ON LINE 1 on the front of
     this Writ - either 90 days or 180 days following service of this Writ or until you have paid to the party, designated in Paragraph "e"
     on the front side of this Writ, the amount shown on line 5 of the fr ont of this Writ, whichever occurs first. However, if you have
      already been served with a Writ of Continuing Garnishment or Writ of Garnishment for Child Support, this new Writ is
     effective for the 180 days after any prior Writ terminates.
b.   "EARNINGS" INCLUDES ALL FORMS OF COMPENSATION FOR PERSONAL SERVICES. Also read "Notice to Judgment
     Debtor" below.
c.   In no case may you withhold any amount greater than the amount on Line 5 on the front of this Writ.

                                           QUESTIONS TO BE ANSWERED BY GARNISHEE
     You MUST answer the following questions under oath:
     A. On the date and time this Writ of Continuing Garnishment was seived upon you, did you owe or do you anticipate owing any of
     the following to the Judgment Debtor within the next 180 days? (Mark appropriate boxes)
          1.       X    WAGES/SALARY/COMMISSIONS/BONUS/OTHER COMPENSATION FOR PERSONAL SERVICES (Earnings)
          2.            Health, Accident or Disability Insurance Funds or Payments
          3.   I       I Pension or Retirement Benefits (for suits commenced prior to 5/1/91 ONLY » check front of Writ for date)
          If you marked any box above, indicate how the Judgment Debtor is paid:
          The Judgment Debtor will be paid on the following two paydates for the EFFECTIVE PERIOD SHOWN ON LINE 1 OF THE
          FRONT OF THIS WRIT:
          09/22/2017 and 09/29/2017
     B. Are you under one or more Writs of garnishment? Jl_No                  Yes
          4.       _    Writ of Continuing Garnishment (Expected Termination Date                               .) See attached if applicable.
          5. I I Writ of Garnishment for Support (Expected Termination Date                                     .) See attached if applicable.

     C.   If you marked Box 1 and you did NOT mark either Box 4 or 5, complete the calculation below for the "First Pay Period"
     following receipt of this Writ. If you marked either 4 or 5, you must complete calculations beginning with the first pay period
     following termination of the prior writ(s).

     D. If you marked Box 2 or 3 and you did NOT mark either Box 4 or 5, complete the calculation below for the "First Pay Period"
     following receipt of this Writ. If you marked either Box 4 or 5, you must complete calculations beginning with the first pay period
     following termination of the prior writ(s). However, there are a total number of exemptions, and you should seek legal advice about
     such exemptions. IF THE EARNINGS ARE TOTALLY EXEMPT, PLEASE MARK BOX 6 BELOW:
          6, [J THE EARNINGS ARE TOTALLY EXEMPT BECAUSE
     E. EH If checked, the defendant has filed a petition in bankruptcy court,
     F. ED Defendant is not employed. Employee Status:                                                      Status Date:


          CALCULATION OF THE AMOUNT OF EXEMPT EARNINGS (First Pay Period)

          Gross Earnings for the First Pay Period from 09/03/2()l7 ^ thru 09/09/201^                        $                            484.80
          Less Deductions Required by Law (For Example, Withholding T axes, FICA)                           $                               82.54

          Disposable earnings (Gross earnings less deductions)                                          = $                              402.26

          Less Statutory Exemption (Use Exemption Chart Below)                                          -   $                            301.70



                                                                              1TEN                                            Page 1 of 2
              Case 1:19-cv-03297-LTB Document 8-3 Filed 12/23/19 USDC Colorado Page 5 of 5


                                                                                                                                        14C35466
                                                                                                                                                   ;
                                                                                                                                                   ;
    Net Amount Subject to Garnishment                                                           = $                           100,56
    Less Wage/Income Assignment(s) During Pay Period (If Any)                                      $                             4,61

    AMOUNT TO BE WITHHELD AND PAID                                                              = $                            95.95




 EXEMPTION                          PAY              AMOUNT EXEMPT IS GREATER OF
 CHART                              PERIOD
 (minimum hourly wage               Weekly           30 X Minimum Hourly Wage or 75% of Disposable Earnings
 means state or federal    Bi-Weekty                 60 X Minimum Hourly Wage or 75% of Disposable Earnings
 minimum wage whichever is Semi-monthly              65 X Minimum Hourly Wage or 75% of Disposable Earnings
 greater)                       1   Monthly           130 X Minimum Hourly Wage or 75% of Disposable Earnings


I affirm that I am authorized to act for the Garnishee, the above answers are true and correct, and I have delivered a copy of this Writ,
together with the Calculation of the Amount of Exempt Earnings and a blank Objection to Calculation of the Amount of Exempt
Earnings from to the Judgment Debtor at the time earnings were paid for the "First Pay Period" (if earnings were paid).



09/20/2017
Date Prepared                                                                                                                                      :

Subscribed under oath before me on 09/2Q/2017                             SERVICE BONG COLLISION REPAIR

                                                                          Name of Garnishee (Print)

    4
                                                                          1935 Liggett Rd

Notary Public / Deputy Clerk
                                                                          Castle Rock, CO 801Q9

                                                                          Address

My Commission Expires: 09/10/2018                                         (800)823-6731

                                                                          Phone Number
                                                                          Monica K Reeves
                                                                          Name of Person Answering (Print)


     l$S>.      (OfAtti                                                         1           —«-—'-"C&
   9'
  ;£»»iYPuR,M»»i,ws
 ||i y MfCrnmm®                                                           Signature of Person Answering


        iff




                                                                                                                     Page 2 of 2
